THE COURT.
This is an appeal by the intervenors from an order vacating a previous order permitting them to file in the above entitled divorce suit, their complaint in intervention alleging title or an interest in some of the property which is described and involved in the complaint for divorce.
After the appeal was submitted the intervenors’ attorneys advised this court their clients had disposed of all their interest in the property and that they “have no further interest in this proceeding.” In a written communication to this court, plaintiff’s attorney concedes that the intervenors have disposed of their interest in the property. Since the appellants have disposed of their interest in the property and they are no longer interested in the appeal, no useful purpose will be subserved by determining the issues on appeal.
It is therefore ordered that the appeal be and it is hereby dismissed.